1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     DAVID JAMES SACKS, et al,                  Case No.: CV 18-6258-DMG (JPRx)
12            Plaintiffs,
13                                              CONSENT JUDGMENT [43]
     vs.
14
     RICHARD KNICKERBOCKER, et al,
15
              Defendants
16
17         Based on the parties’ stipulation and settlement agreement,
18
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

20         1.       The Sackses are fee title owners of property located at 26608 Ocean
21   View Drive, Malibu, California 90265. The legal description to the Sackses’
22   property is:
23                  Lot 94 of tract 9289 in the County of Los Angeles, State of
24                  California, as per map recorded in book 133, pages 70-72, of
                    the maps in the office of the County Recorder of said county.
25
                    The APN assigned by the office of the Assessor, County of Los
26
                    Angeles, is 4461-011-006.
27
1          2.    The Knickerbockers are fee title owners of property located at 26602
2     Ocean View Drive, Malibu, California 90265. The legal description to the
3     Knickerbockers’ property is:
4                Lot 95 of tract 9289 in the County of Los Angeles, State of
                 California, as per map recorded in book 133, pages 70-72, of
5
                 the maps in the office of the County Recorder of said county.
6
                 The APN assigned by the office of the Assessor, County of Los
7                Angeles, is 4461-011-007.
8
           3.    The boundary between the Sackses’ property (Lot 94, Tract 9289)
9
     and the Knickerbockers’ property (Lot 95, Tract 9289) is, pursuant to the parties’
10
     stipulation and settlement agreement, as reflected in the below corner record
11
     recorded by Voorheis and Voorheis, Inc., professional land surveyors, on
12
     September 18, 2018 (PWFB1305, page 604):
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
1          Nothing in this consent judgment is intended or should be interpreted as an
2    admission of wrongdoing by any party or an admission of any facts alleged in the
3    pleadings.
4          The parties shall bear their own attorney’s fees and costs.
5          IT IS SO ORDERED.
6
7    DATED: June 17, 2019
                                                 DOLLY M. GEE
8
                                                 UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
